DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tretin (machine translation of DE 102012216466).
	Regarding claim 1, Tretin discloses a method for making a sockliner 1 with an integrated fabric edge 5, the method comprising:
	Providing a mold 17 having a central portion and a peripheral portion;
	Placing a fabric skirt 13 in the mold;
	Introducing a foam 15 in the mold; and
	Joining a portion of the fabric skirt to the foam in or proximate to the central portion of the mold by at least partially impregnating the fabric skirt with the foam (see abstract, fig. 1, 2a-2d, claim 4, para 8).
	Regarding claims 2 and 12, Tretin discloses wherein the mold comprises one or more indentations in the central portion of the mold (see fig. 2b-2c). 
	Regarding claim 3 and 13, Tretin discloses wherein the fabric skirt 14 is placed against a forming surface of the mold, adjacent to the one or more indentations (see fig. 2b-2c).
	Regarding claim 6 and 16, Tretin discloses wherein the foam is a frothed foam (claim 2).	Regarding claim 7 and 17, Tretin discloses wherein the foam is mechanically frothed (claim 2).
	Regarding claim 8 and 18, Tretin discloses wherein the foam comprises PU (claim 1-4 and abstract).
	Regarding claim 11, Tretin discloses a method for making a socklner 1, the method comprising:
	Placing a fabric skirt 5 in a mold 17 having a central portion and a peripheral portion, the fabric skirt having a surface;
	Introducing a foam 15 into the mold; and
	Joining a portion of the fabric skirt in the mold to the foam by at least partially impregnating the fabric skirt with the foam (abstract, claim 4, fig. 1, 2a-2d and para 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tretin as applied to claim 1 or 13 above, and further in view of Ebisch et al. (machine translation of DE102009060933).
	Regarding claim 4 and 14, Tretin does not teach wherein the fabric skirt is treated to prevent the foam from impregnating the periphery of the fabric skirt. However, Ebisch et al. teaches an improved integral molded part for use as an orthopedic cushioning or support element. The molded part contains a shapeless carrier core which is specifically encapsulated in sections with at least one molding compound (abstract). Ebisch et al. further teaches it can be provided that the carrier cores is provided on its surface at least in sections with chemical means which, in particular during casting in the casting mold, specifically prevent wetting of the carrier ore with the least least one molding compound at this point (para 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tretin with the teaching of Ebisch et al. in order to form a sockliner with different hardness in different regions.
	Regarding claims 5 and 15, Ebisch et al. teaches in order to improve the connection of the dimensionally stable carrier core with the at least one molding compound, it can be provided that the carrier core is chemically or mechanically pretreated on its surface by suitable means (see para 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tretin with the teaching of Ebisch et al. in order to improve the connection of the fabric skirt to the foam.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tretin as applied to claim 1 or 11 above, and further in view of Ayers (US 2336155).
	Regarding claim 9 and 19, Tretin does not teach molding the foam to form a body and one or more integral wings extending laterally from the body, the one or more integral wings having a different thickness than the body. However, Ayers teaches forming peripheral divergent wings (edges of element 40 shown in figures 11-14) on a body element 40 of a sockliner with a fabric skirt 42 attached to the center of the body element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide peripheral divergent wings as taught by Ayers in the sockliner of Tretin to provider a smoother more finished look to the edge of the finished sockliner when placed in footwear.
	Regarding claim 10 and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric skirt not join to the foam in the one or more integral wings since it’s merely a design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742    

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742